DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 20 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 20, the limitation “said bypass valve consists of a thermostatic valve” in ll. 1-2 is indefinite, in context, since it cannot be discerned how the valve is a thermostatic valve yet relies on the temperature of a foreign fluid to regulate the opening/closing of said valve. A reference is put forth teaching that the utilization of a thermostatic valve is known for regulating the temperature of a coolant loop in order to expedite prosecution, however the Applicant is required to clarify the control configuration of said valve in view of the currently amended claims.
The term "optimal" in claim 22 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “optimal” .
Regarding Claim 23, the limitation “said temperature is set to minimize effects of coolant viscosity and density on an operating efficiency of said drive train assembly” in ll. 1-2 is indefinite, in context, since it cannot be discerned how the aforementioned limitations structurally limit the instant invention. It appears as though setting the temperature range would inherently minimize effects on operating efficiency to some degree, wherein the specification does not provide a standard for ascertaining the requisite degree of the limitation “minimize” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purposes and in accordance with the specification and drawings, “said temperature is set to minimize effects of coolant viscosity and density on an operating efficiency of said drive train assembly” will be interpreted as – said temperature is set to effect operating efficiency of said drive train assembly --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 12-14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oechslen et al. (US PG Pub. 2021/0001714 A1 used as a translation of German Patent Document DE102019117893 A1) and in further view of Arnott (USP 8631771) hereinafter referred to as Oechslen and Arnott, respectively.
Regarding Claim 1, Oechslen discloses a multi-mode thermal management system, comprising: 
a drive train thermal control loop (shown in figure 1, (7)) comprising a first circulation pump (22), wherein said first circulation pump circulates a first heat transfer fluid (“oil”, see ¶ [13]) within said drive train thermal control loop (shown in figure 1), and wherein said drive train thermal control loop is thermally coupled to a drive train assembly (1); 
a second thermal control loop (7’) comprising a second circulation pump, wherein said second circulation pump circulates a second heat transfer fluid (“A further coolant circuit 7' is provided to cool a battery 8 of the drive train 1, and a further coolant, such as a water-glycol mixture, is pumped through the further cooling circuit 7'”, ¶ [30]) within said second thermal control loop (shown in figure 1), wherein said second heat transfer fluid (“water-glycol mixture”, ¶ [30]) is comprised of a different coolant than said first heat transfer fluid (“oil”, see ¶ [13]); 

a bypass valve (V1, shown in figure 1), wherein 
said bypass valve in a first operational mode thermally decouples said drive train thermal control loop (7) from said second thermal control loop (7’, shown in figure 1, wherein the bypass path (B) thermally decouples the cooling circuits), wherein said bypass valve in a second operational mode thermally couples said drive train thermal control loop to said second thermal control loop via said heat exchanger (shown in figure 1, wherein the fluid flowing through the heat exchanger (9) in cooling circuit (7) thermally couples the cooling circuits). 
Although Oechslen discloses a bypass valve (V1) that operates in a plurality of modes for controlling the temperature of a heat exchanger that dissipates heat, Oechslen fails to explicitly disclose the bypass valve is configured to operate in said first operational mode when a temperature of said first heat transfer fluid is less than a preset temperature and said bypass valve is configured to operate in said second operational mode when said temperature of said first heat transfer fluid is greater than said preset temperature, wherein said bypass valve is included in said second thermal control loop and wherein a control system monitors said temperature within said drive train thermal control loop.
Arnott, also drawn to a thermal management device for a vehicle having multiple cooling loops, teaches a bypass valve (30) is configured to operate in said first the temperature measured by the thermostat is less than a threshold temperature, the first control device may prevent the flow of cooling fluid through the first heat exchanger”, col. 3 ll. 1-4) and said bypass valve is configured to operate in said second operational mode when said temperature of said first heat transfer fluid is greater than said preset temperature (“When the temperature measured by the thermostat exceeds the threshold temperature, the first flow control device may control the flow of cooling fluid such that the total flow of cooling fluid through the first heat exchanger is greater than 0% of the total flow in the engine cooling subsystem.  The first flow control device may control the flow of cooling fluid such that the flow of cooling fluid through the first heat exchanger increases as the temperature measured by the thermostat increases, once the threshold temperature has been exceeded”, col. 3 ll. 4- 14), wherein said bypass valve (30) is included in said second thermal control loop (18, wherein engine cooling subsystem (18) is a cooling loop) and wherein a control system monitors said temperature within said drive train thermal control loop (“a thermostat included in the transmission subsystem, and, rather than control the flow in the transmission subsystem, the flow through the first and second heat exchangers of water/glycol and hydraulic oil from the engine cooling subsystem and the hydraulic cooling subsystem, respectively, could be controlled instead”, col. 5 ll. 58-64). It is noted that Arnott teaches a valve that controls the bypassing of a thermally shared heat exchanger based on temperature, wherein that temperature can be taken in a separate loop, in this instance the temperature measurement is taken in the transmission subsystem loop (22) by the thermostat as indicated in the above annotation.

Alternately, Oechslen does however teach that the cooling loop is uncoupled from the drive train loop in order to regulate the cooling of the drive train loop and protect the vehicle components contained therein.
	One of ordinary skill in the art would recognize that there is a need in the art to provide the drive train circuit with temperature regulation in order to maintain the components of said loop in a desired temperature range thereby circumventing degradation or failure of components due to excessive temperatures. Therefore, when there are a finite number of identified, predictable solutions, i.e. having a bypass on a drive train loop or having a bypass on a cooling loop wherein the loops are thermally coupled by a heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that a cooling loop and a drivetrain loop will be thermally coupled/uncoupled, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Regarding Claim 12, a modified Oechslen further teaches said bypass valve in said first operational mode thermally decouples said second thermal control loop from said heat exchanger and allows said second heat transfer fluid within said second thermal control loop to bypass said heat exchanger (“the temperature measured by the thermostat is less than a threshold temperature, the first control device may prevent the flow of cooling fluid through the first heat exchanger”, col. 3 ll. 1-4), and wherein said bypass valve in said second operational mode thermally couples second thermal control loop to said heat exchanger (“When the temperature measured by the thermostat exceeds the threshold temperature, the first flow control device may control the flow of cooling fluid such that the total flow of cooling fluid through the first heat exchanger is greater than 0% of the total flow in the engine cooling subsystem.  The first flow control device may control the flow of cooling fluid such that the flow of cooling fluid through the first heat exchanger increases as the temperature measured by the thermostat increases, once the threshold temperature has been exceeded”, col. 3 ll. 4- 14).
Regarding Claim 13, a modified Oechslen further teaches said drive train assembly is comprised of a vehicle propulsion motor (2).
Regarding Claim 14, Oechslen further teaches aid drive train assembly is further comprised of a gear assembly (6, transmission, wherein the transmission contains the gearing of the drivetrain).
Regarding Claim 16, although Oechslen teaches a heat exchanger (9’), said heat exchanger coupled to said second thermal control loop (7’, shown in figure 1) and said heat exchanger configured to exchange heat with the ambient air (see ¶ [30]), Oechslen fails to disclose a radiator and a fan, said radiator coupled to said second thermal control loop and said fan configured to force air through said radiator.
Arnott teaches a radiator (26) and a fan (“an air-cooled radiator 26, with an associated fan (not shown)”, col. 4 ll. 36-37), said radiator coupled to a second thermal control loop (shown in figure 1, wherein the cooling loop (18) is separate from the transmission loop (22)) and said fan configured to force air through said radiator (see previous annotation).
	The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting a heat exchanger within the thermal loop of Oechslen with a radiator and fan as taught by Arnott, wherein the 
Regarding Claim 17, Oechslen further discloses said first heat transfer fluid consists of an oil (“oil”, see ¶ [13]).
Regarding Claim 18, Oechslen further discloses said second heat transfer fluid is selected from the group consisting of water and water containing an additive (Para. 30).
Regarding Claim 21, a modified Oechslen further teaches said bypass valve is controlled by the control system, wherein said control system switches said bypass valve between said first and second operational modes based on said temperature (see col. 3 ll. 1-4, col. 3 ll. 4- 14 and col. 5 ll. 58-64 of Arnott).
Regarding Claim 22, a modified Oechslen further teaches said temperature is set to an optimal operating temperature (see col. 3 ll. 1-4, col. 3 ll. 4- 14 and col. 5 ll. 58-64 of Arnott, wherein the temperature of the components dictate the cooling response in order to maintain the components within a desired temperature threshold) of said drive .

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oechslen et al. (US PG Pub. 2021/0001714 A1 used as a translation of German Patent Document DE102019117893 A1) and in further view of Arnott (USP 8631771) as applied in Claims 1, 12-14, 16-18 and 21-22 above in further view of Mardall et al. (US PG Pub. 20140193683), hereinafter referred to as Mardall.
Regarding Claim 15, a modified Oechslen fails to disclose said second thermal control loop is thermally coupled to a power inverter.
Mardall, also drawn to a thermal management system for a vehicle having a cooling loop being separate from a loop cooling vehicle components, teaches a second thermal control loop (1523) is thermally coupled to a power inverter (1527, “Preferably cooling loop 1523 is also thermally coupled to other vehicle electronic components, for example the power electronics module and inverter 1527 used with the vehicle's traction motor(s))”, ¶ [50]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Oechslen with said second thermal control loop is thermally coupled to a power inverter, as taught by Mardall, the motivation being to maintain a desired temperature of the power inverter wherein excess temperatures of the heat generating components result in inefficient operation, degradation and failure or by combining the cooling of several heat producing 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding cooling “a power inverter”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 19, although Oechslen discloses said additive is selected from the group consisting of glycol (Para. 30), Oechslen fails to disclose said additive is selected from the group consisting of ethylene glycol and propylene glycol.
Mardall, also drawn to a thermal management system for a vehicle having a cooling loop being separate from a loop cooling vehicle components, teaches said additive is selected from the group consisting of ethylene glycol and propylene glycol (¶ [3]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Oechslen with said additive is selected from the group consisting of ethylene glycol and propylene glycol, as taught by Mardall, the motivation being that ethylene glycol and propylene glycol are widely known for providing an anti-freezing capability to the water.   
Alternately, Oechslen discloses the claimed invention except for ethylene or propylene glycol. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the additive be ethylene or propylene glycol, since it has been held to be within the general skill of a worker in the art to select known 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oechslen et al. (US PG Pub. 2021/0001714 A1 used as a translation of German Patent Document DE102019117893 A1) in view of Arnott (USP 8631771) as applied in Claims 1, 12-14, 16-18 and 21-22 above and in further view of Gering et al. (USP 7147071), hereinafter referred to as Gering.
Regarding Claim 20, see 112 rejection above, although Oechslen discloses a bypass valve being controlled, Oechslen fails to disclose said bypass valve consists of a thermostatic valve.
Gering, also drawn to a thermal management system having multiple loops, teaches a bypass (shown in figure 2) valve (v1 and V2) consists of a thermostatic valve (“Valves V1 and V2 are specified as thermostatic, wherein their actuation is driven by the temperature of the fluid flowing through each”, col. 7 ll. 6-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the bypass valve of Oechslen with being a thermostatic valve, as taught by Gering, the motivation being to automatically control fluid flow within a loop utilizing said fluid’s temperature, without requiring additional control components.         

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oechslen et al. (US PG Pub. 2021/0001714 A1 used as a translation of German Patent Document DE102019117893 A1) and in further view of Arnott (USP 8631771) as applied in Claims 1, 12-14, 16-18 and 21-22 above and in further view of Rewers et al. (US PG Pub. 20130096801).
Regarding Claim 23, as best understood, although a modified Oechslen teaches the temperature is set, Oechslen fails to explicitly disclose minimizing effects of coolant viscosity and density on an operating efficiency of said drive train assembly.
Rewers, also drawn to a thermal management system for a vehicle, teaches temperature is set to minimize effects (“The predefined temperature lies above the freezing point of the working medium or at a temperature, at which the working medium has a viscosity, at which the line circuit and all the components or individual components can be started up in an unrestricted manner” (¶ [31]) and “As an alternative, it can be tested above which temperature the viscosity is suitable for operation of the entire line circuit 4 or individual components of the line circuit 4.  If a temperature, at which the components of the line circuit 4 are ice-free, is selected as predefined temperature, damage of individual components can be avoided during the starting up of the line circuit 4” ¶ [39-40]) of coolant viscosity and density on an operating efficiency of said drive train assembly (10, see col. 2 ll. 60-col. 3 ll. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Oechslen with setting the temperature to minimize effects of coolant viscosity and density on an operating efficiency of said drive train assembly, as taught by Rewers, the motivation being to avoid degradation or failure of components due to restrictions (increased pressure, pump failure, etc..) within the cooling circuit.         

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.